Citation Nr: 0121884	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-35 790	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  The propriety of an initial, staged, noncompensable 
rating for the period from March 23, 1973 through January 30, 
1995, for residuals of a fracture dislocation of the second 
finger of the right (nondominant) hand.  

2.  The propriety of an initial, staged, 10 percent rating 
from January 31, 1995 for residuals of a fracture dislocation 
of the second finger of the right (nondominant) hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his mother


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.  

The veteran initially filed a claim of entitlement to service 
connection for residuals of a fracture dislocation of the 
second finger of the right hand in March 1973.  In a letter 
to the veteran, dated in May 1973, the RO indicated that the 
veteran's claim of entitlement to service connection for 
residuals of an injury to the second finger of the right hand 
was being denied due to his failure to report for a VA 
medical examination.  

This appeal arises from October 1995 and July 1996 rating 
actions of the Buffalo, New York RO.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  During the period from March 23, 1973 to January 30, 
1995, the veteran sought medical treatment for his 
subsequently service-connected residuals of an injury to the 
second finger of his right hand; there was no medical 
diagnosis of ankylosis of any joint of the second finger, or 
clinical findings of limitation of motion, or functional loss 
in the finger due to pain, pain on use, or pain due to 
flareups.  

3.  During the period from January 31, 1995, the service-
connected residuals of an injury to the second finger of the 
veteran's right hand were manifested by subjective complaints 
of pain, and limitation of motion of the finger on 
examination; these findings are equivalent to favorable 
ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the period from 
March 23, 1973 through January 30, 1995 for residuals of a 
fracture dislocation of the second finger of the right 
(nondominant) hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 38 
C.F.R. § 4.71a, Diagnostic Code 5226 (2000).  

2.  The criteria for a rating in excess of 10 percent for the 
period from January 31, 1995 for residuals of a fracture 
dislocation from January 30, 1995 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
medical or lay evidence, not previously provided to the 
Secretary if it is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In a written statement, dated January 30, 1995, the veteran 
submitted what was, in effect, a request to reopen his 
previously denied claim of entitlement to service connection 
for residuals of an injury to the second finger of the right 
hand.  This appeal arises from an October 1995 rating 
decision, which awarded service connection for residuals of 
an injury to the second finger of the right hand, and 
assigned a noncompensable rating for the disability, 
effective from January 31, 1995.  The veteran testified at a 
hearing before a hearing officer at the RO in February 1996, 
and a copy of the transcript of the hearing is included in 
the claims folder.  In September 1997, the Board of Veterans' 
Appeals (Board) characterized the claim with regard to the 
veteran's service-connected finger disability as a claim of 
entitlement to an increased (compensable) rating for the 
disability, and the Board remanded the claim to the RO for 
additional development.  Following completion of the 
development, the RO assigned a 10 percent rating for service-
connected residuals of an injury to the second finger of the 
veteran's right hand, effective from January 31, 1995.  The 
veteran was duly notified, and the case was returned to the 
Board.  In a February 1999 remand, the Board, among other 
things, directed that the RO provide the veteran with reasons 
and bases to explain why his service-connected finger 
disability was allegedly not entitled to a compensable rating 
for the period from March 23, 1973 through January 30, 1995.  
In a supplemental statement of the case, dated in May 2000, 
the RO explained their decision.  The veteran testified at a 
hearing before the undersigned Member of the Board in 
Washington, D.C., in June 2001. 

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A.

Factual Background

The veteran's service medical records include a November 1970 
pre-induction report of medical history wherein the veteran 
indicated that he was left-handed.  (Therefore, his right 
hand is his nondominant hand.)  Medical reports, dated in 
June 1972, noted treatment for trauma to his right hand and 
refer toan x-ray study describing a small "splinter" 
fracture on the right side of the second finger of the right 
hand.  In a medical note, dated in July 1972, an examiner 
reported that the second finger of the veteran's right hand 
had been in a splint for one month, but the finger did not 
seem to be healing.  The March 1973 separation physical 
examination made no mention of the second finger of the 
veteran's right hand.  
Post-service, the veteran submitted a claim of entitlement to 
service connection for residuals of an injury to the second 
finger of his right hand.  The evidence includes a copy of a 
letter from the RO to the veteran, dated in April 1973, and 
addressed to him at the same [redacted] Road address which he 
provided on his claim application in March 1973.  The letter, 
among other things, informed the veteran that arrangements 
were being made for him to undergo a VA medical examination.  
The evidence does not include a copy of any subsequent letter 
to the veteran, advising him of the date, time, and place of 
the VA medical examination.  However, the claims folder 
includes a copy of a letter from the RO to the veteran, dated 
in May 1973, and addressed to him at the same address  he 
provided in his March 1973 claim application.  This May 1973 
letter from the RO to the veteran indicated that his claim of 
entitlement to service connection for residuals of an injury 
to the second finger of the right hand was being denied 
because of his failure to report for a VA medical 
examination.  

In a written statement, dated January 30, 1995 and received 
at the RO on January 31, 1995, the veteran requested that his 
claim of entitlement to service connection for residuals of 
an injury to the second finger of the right hand be reopened, 
and that he be accorded a VA medical examination.  

On VA medical examination in April 1995, the veteran 
complained of decreased range of motion of the second finger 
of his right hand since his injury.  He had difficulty 
opening jars.  On clinical evaluation, the examiner noted a 
deformity of the second finger of the right hand at the 
proximal interphalangeal (PIP) joint and the distal 
interphalangeal (DIP) joint.  The veteran was unable to fully 
flex his finger actively, and he could bring the tip of his 
finger to no closer than 2 centimeters from his palm.  The 
little finger and ring finger were on top of the second 
finger when he attempted to make a fist.  Findings on sensory 
evaluation included decreased sensation to pinprick and light 
touch over the second finger of the right hand.  The 
impressions included history of hyperextension injury to the 
second finger of the right hand, with loss of range of motion 
at the DIP and PIP joints, and decreased grasp.  

Based on the service medical records and the report of the VA 
examination of the veteran in April 1995, the RO granted 
service connection for residuals of an injury to the second 
finger of the right hand, and assigned a noncompensable 
rating from January 31, 1995, the date of VA receipt of his 
request to reopen his claim of entitlement to service 
connection for his finger disability.  

At a hearing in February 1996, before a hearing officer at 
the RO, the veteran testified that he had difficulties with 
swelling in the second finger of his right hand.  He 
explained that, the pain in his finger restricted his ability 
to perform tasks such as trimming grapes, and playing with 
his children.  After his discharge from service until 
approximately the early 1990s, he received medical treatment, 
including treatment for his finger, by a private physician.  
The veteran explained that, at the time of the doctor's 
retirement, his medical treatment records were destroyed.  He 
complained of pain in the second finger of his right hand, 
along with numbness, and difficulty in grasping objects.  He 
contended that he had never received notice to report for a 
VA medical examination in 1973.  

In a written statement, dated in March 1996, the veteran 
asserted that, since he injured the second finger of his 
right hand, he has not been able to bend his finger very far.  
He indicated that he experienced a great deal of pain 
associated with his finger, and he was taking medication for 
the pain.  The veteran stated that, after his discharge from 
service, he was told by a physician that his finger had not 
healed properly following his injury.  He added that, 
financial constraints prevented him from seeing his family 
physician more than intermittently after service.  

In a July 1996 rating decision, the RO changed the effective 
date for the grant of service connection for the veteran's 
residuals of an injury to the second finger of the right hand 
from January 31, 1995 to March 23, 1973.  The RO did not 
assign a compensable rating for the service-connected right 
second finger disability.  hereafter, the veteran requested a 
compensable rating for his service-connected finger 
disability from March 23, 1973.  

The Board's remand of this claim in September 1997 directed 
additional evidentiary development pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
In an October 1997, statement, the veteran related that he 
had never received VA medical treatment for the second finger 
of his right hand.  In a separate written statement of his 
income, dated in October 1997, the veteran indicated that he 
was receiving disability benefits from the Social Security 
Administration (SSA).  

On VA medical examination in February 1998, the examining 
physician reported that the second finger of the veteran's 
right hand showed flexion to 90 degrees and extension to zero 
degrees.  The PIP joint demonstrated flexion to 45 degrees, 
and extension to zero degrees.  The DIP joint showed flexion 
to 45 degrees, and extension to 30 degrees, with moderate 
ankylosis in the joint.  When attempting to approximate the 
tips of his fingers to the tip of his thumb, the second 
finger of the veteran's right hand lacked 0.5 inches of full 
approximation.  When attempting to approximate the tips of 
his fingers to the transverse palmar crease, the second 
finger of the veteran's right hand was approximated with a 
moderate degree of difficulty due to stiffness and swelling.  
The tip of the veteran's finger lacked one inch of full 
approximation to the transverse palmar crease.  Right hand 
grip was characterized as weak, and the examiner assessed his 
grip strength and adduction as 3/5, or fair.  Unretouched 
color photographs of the right hand were also associated with 
the claims folder.  The diagnoses included residuals of a 
fracture dislocation of the second (middle) finger of the 
right hand.  

In a June 1998 rating decision, the RO increased the rating 
for the veteran's service-connected residuals of an injury to 
the second finger of the right hand to 10 percent from 
January 31, 1995.  The veteran submitted a statement in June 
1998, asserting that he is entitled to an increased 
(compensable) rating for his service-connected residuals of a 
finger injury from March 23, 1973.  

In a remand in February 1999, the Board cited the holding of 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999), and 
directed the RO to provide the veteran with an explanation 
for the staged ratings assigned for his service-connected 
finger disability.  The remand directed that the records 
underlying the SSA decision to award the veteran disability 
benefits be obtained for the claims folder, and the remand 
further directed that the RO readjudicate the veteran's claim 
in accordance with Fenderson, supra.  

In September 1999, records associated with the SSA decision 
to award the veteran disability benefits were added to the 
claims folder.  The records include a report of an x-ray 
study of the veteran's hands and wrists performed in June 
1992 by Calvin J. Spence, M.D., which noted that there was 
soft tissue swelling involving the PIP joint of the second 
finger of the right hand.  The SSA records also include a 
form, completed by the veteran in September 1992, which 
indicates that he was employed from 1974 to 1984, and from 
1986 to 1992.  The veteran further indicated that, in the 
above referenced, post-service employment, he used machines, 
specifically including hand tools.  

In June 2001, at a hearing at the RO before the undersigned 
Member of the Board, the veteran testified that he could not 
move the tip of the second finger of his right hand closer 
than three or four inches from the palm of his right hand.  
The veteran and his mother indicated that he lived with her 
in 1973, and they both lived on [redacted] Road in Brocton, New 
York.  The veteran and his mother stated that he did not 
receive notice to report for a VA medical examination in 
1973.  The veteran testified that he is unemployed due to 
disability.  He stated that he has been receiving disability 
benefits from the SSA since he was diagnosed with rheumatoid 
arthritis in the early 1990s.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).  

As noted above, where, as in this case, a claimant is 
appealing the propriety of the original assignment of a 
noncompensable rating for his service-connected disability, 
following the award of service connection for that 
disability, separate disability ratings may be assigned for 
separate time periods based on facts found.  Fenderson, 
supra.  It was on this basis that the RO assigned separate, 
staged ratings for the veteran's service-connected finger 
disability for the period from March 23, 1973 through January 
30, 1995, and for the period from January 31, 1995.  Although 
there is a dispute as to whether the veteran received notice 
to report for a VA medical examination in 1973, he is 
presumed to seek the highest possible rating for his finger 
disability during the period from March 23, 1973 through 
January 30, 1995, and he is presumed to seek the highest 
possible rating for his finger disability during the period 
from January 31, 1995 to the present.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this decision will 
address the rating assigned for each period below.  

The Propriety of an Initial, Staged Noncompensable
Rating for the Period from March 23, 1973 through
January 30, 1995, for Residuals of a Fracture Dislocation
Of the Second Finger of the Right Hand

The claim for an increased (compensable) rating for the 
period from March 23, 1973 through January 30, 1995, for 
residuals of a fracture dislocation of the right second 
finger of the right hand is, in effect, a claim for an 
earlier effective date for the assignment of a compensable 
rating.  Pursuant to 38 U.S.C.A. § 5110(a), and unless 
specifically provided otherwise, the effective date of a 
claim for increase of compensation shall not be earlier than 
the date of receipt of application therefor.  In accordance 
with 38 U.S.C.A. § 5110(b)(2), the effective date of an award 
of increased compensation shall be the earliest date of as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  The foregoing statutory provisions, 38 U.S.C.A. 
§§ 5110(a) and 5110(b)(2), are implemented by 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2000).  In accordance with 38 C.F.R. 
§ 3.400(o)(1), the effective date of a claim for an increased 
rating shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later, except as provided in 
38 C.F.R. § 3.400(o)(2).  Pursuant to 38 C.F.R. § 3.400(o)(2) 
the effective date of a claim for an increased rating shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  

Once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization will 
be accepted as an informal claim for increased benefits.  The 
date of outpatient or hospital VA examination or the date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(2000).  The date of receipt of evidence from a private 
physician or layperson will be accepted as an informal claim 
for increased benefits when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or layperson, and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2000).  

In Meeks v. West, 12 Vet. App. 352 (1999), aff'd, 216 F.3d 
1363 (Fed. Cir. 2000), the Court held that a subsequently 
assigned disability rating need not be made retroactive to 
the date of an earlier award of service connection if the 
evidence of record does not support retroactivity.  

The service-connected disability arising from residuals of an 
injury to the second finger of the veteran's right hand has 
been assigned a noncompensable rating for the period from 
March 23, 1973 through January 30, 1995, under Diagnostic 
Code 5226 of VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Diagnostic Code 5226 governs ratings based upon 
ankylosis of the middle (second) finger.  The sole and 
maximum rating of 10 percent is assigned for favorable or 
unfavorable middle (second) finger ankylosis of the major 
(dominant) or minor (nondominant) hand.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2000).  

The RO has concluded that, given the evidence of record 
during the period from March 23, 1973 through January 30, 
1995, the veteran's service-connected residuals of an injury 
to the second finger of the right hand did not warrant a 
compensable rating under the applicable Diagnostic Code 
(5226) during that period, and therefore, a zero percent 
rating was assigned for that period, pursuant to 38 C.F.R. 
§ 4.31.  The Board affirms the RO's decision for the reasons 
set forth below.  

The veteran has indicated that, during the period from March 
23, 1973 through January 30, 1995, he received medical 
treatment for his finger from his private physician.  
However, the veteran has also stated that records of that 
physician are not available.  In a written statement, dated 
in October 1997, the veteran acknowledged that he had not 
received any VA medical treatment for the second finger of 
his right hand as of that date.  Therefore, there are no 
records of VA medical treatment of the veteran's finger 
during the period from March 23, 1973 through January 30, 
1995.  Additionally, although Dr. Spence performed an x-ray 
study of the veteran's right hand in June 1992, and the 
report of the x-ray study was included in the records 
received from the SSA, these SSA records were not included in 
the claims folder until September 1999; some seven years 
after the date of the x-ray study.  Therefore, the SSA 
records cannot be accepted as an informal claim for increased 
benefits during the period from March 23, 1973 through 
January 30, 1995, and those records cannot serve as a basis 
for an increased (compensable) rating during that period.  
See 38 C.F.R. §§ 3.157(b)(2), 3.400(o)(2).  Given all of the 
foregoing, the Board concludes that further attempts to 
develop the evidentiary record during the period from March 
23, 1973 through January 30, 1995 are not required.  

The veteran has asserted that the disability associated with 
the injury to the second finger of his right hand was 
sufficiently severe to warrant a compensable rating, but 
evaluating the severity of service-connected disabilities 
requires resort to medical findings, which he, as a layperson 
is not competent to generate.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Therefore, the only evidence as to the severity 
of the veteran's service-connected residuals of an injury to 
the second finger of his right hand during the period from 
March 23, 1973 through January 30, 1995, which is entitled to 
be given probative weight, consists of the veteran's service 
medical records.  

The service medical records showed that the veteran sustained 
an injury to the second finger of his right hand during 
service.  Additionally, a July 1972 medical note indicated 
that his injured finger had been in a splint for a month, and 
the finger did not seem to be healing.  However, the 
separation examination, some eight months later, in March 
1973, did not refer to the veteran's previously injured 
finger, and the only clinical finding which might reasonably 
be said to relate to the finger is that portion of the 
separation examination report which indicated that the 
veteran's upper extremities were normal.  The Board further 
notes that the veteran indicated in a written statement 
during the period from March 23, 1973 through January 30, 
1995 (his written statement of September 1992 in connection 
with his SSA claim) that he used machines, specifically 
including hand tools.  There is no competent medical evidence 
that there was either favorable or unfavorable ankylosis of 
the second finger of the veteran's right hand during the 
period from March 23, 1973 through January 30, 1995, so as to 
warrant a compensable rating under Diagnostic Code 5226.  
There is no competent medical evidence as to disability of 
the second finger of the right hand manifested by limitation 
of motion of the joints of the finger, and there is no 
competent medical evidence as to functional loss in the 
finger due to pain, pain on use, or pain due to flareups.  
See DeLuca, supra, and 38 C.F.R. §§ 4.40 and 4.45.  Absent 
competent medical evidence showing that, during the period 
from March 23, 1973 through January 30, 1995, the veteran's 
service-connected finger disability was sufficiently severe 
to warrant a compensable rating, the claim of entitlement to 
an increased (compensable) rating for the period from March 
23, 1973 through January 30, 1995 must be denied.  

The Propriety of an Initial, Staged 10 Percent 
Rating From January 31, 1995 for Residuals of a 
Fracture Dislocation of the Second Finger of the Right Hand

The disability associated with the veteran's service-
connected residuals of a fracture dislocation of the second 
finger of the right hand is currently assigned a 10 percent 
rating under Diagnostic Code 5226.  As noted above, under 
Diagnostic Code 5226, a rating of 10 percent is the sole and 
maximum rating available for favorable or unfavorable middle 
(second) finger ankylosis of the major (dominant) or minor 
(nondominant) hand.  A regulatory note provides that, when 
only one joint of a digit is ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  See 38 C.F.R. § 4.71a (2000), Note 3, 
preceding Diagnostic Code 5220.  Extremely unfavorable 
ankylosis will be rated as if it were an amputation.  See 
38 C.F.R. § 4.71a (2000), regulatory note following 
Diagnostic Code 5227.  

On VA examination of the veteran in February 1998, the second 
finger of the veteran's right hand lacked 0.5 inches of full 
approximation.  Therefore, the functional loss associated 
with the service-connected residuals of an injury to the 
second finger of the veteran's right hand is equivalent to 
not more than the degree of functional loss contemplated by 
Diagnostic Code 5226 for favorable ankylosis.  The maximum 
schedular rating available under Diagnostic Code 5226 is 
currently in effect for the veteran's service-connected 
finger disability from January 31, 1995.  Diagnostic Codes 
other than 5226 do not provide a basis to assign a rating in 
excess of the current 10 percent rating.  As the veteran does 
not have extremely unfavorable ankylosis of any joint of the 
second finger of his right hand, consideration of the 
Diagnostic Codes pertaining to amputation is unnecessary.  

The Board further acknowledges the veteran's complaints of 
increased pain and limitation of motion on use of the second 
finger of his right hand, and the Board has considered such 
factors in conjunction with 38 C.F.R. §§ 4.40 and 4.45, and 
consistent with the Court's holding in DeLuca, supra.  
However, the Court has also held that a remand to consider 
functional loss due to pain is not required when, as in this 
case, the currently assigned rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The Court's holding in 
DeLuca, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for an increased rating for residuals of 
a fracture dislocation of the second finger of the veteran's 
right hand.  Accordingly, the Board concludes that the claim 
of entitlement to an increased rating for the period from 
January 31, 1995 for residuals of a fracture dislocation of 
the second finger of the right (nondominant) hand must be 
denied.  


ORDER

Entitlement to an increased (compensable) rating for the 
period from March 23, 1973 through January 30, 1995, for 
residuals of a fracture dislocation of the second finger of 
the right (nondominant) hand is denied.  

Entitlement to an increased rating from January 31, 1995, for 
residuals of a fracture dislocation of the second finger of 
the right (nondominant) hand is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



